Citation Nr: 0203150	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), for the period from July 
24, 1996 to November 11, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and MH


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which increased the assigned rating for the 
veteran's PTSD to 30 percent, effective July 24, 1996.  This 
rating was subsequently increased to 50 percent, effective 
July 24, 1996, by a January 1998 Supplemental Statement of 
the Case.  A January 2000 rating decision granted a temporary 
total rating for the veteran's PTSD, effective November 12, 
1998, pursuant to 38 C.F.R. § 4.29.  Thereafter, an April 
2000 rating decision assigned an increased rating of 70 
percent, and a total rating based upon individual 
unemployability (TDIU), effective January 1, 1999.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the veteran's claims file.

The veteran provided testimony at personal hearings before 
personnel at the RO in August 1997, and before the 
undersigned Board Member in November 2001.  Transcripts of 
both hearings are of record.

At his November 2001 hearing, and in a concurrent statement, 
the veteran withdrew from consideration the issue of 
entitlement to a rating in excess of 70 percent for his PTSD 
from November 12, 1998.  Hence, the sole issue that remains 
in appellate status is entitlement to a rating in excess of 
50 percent for PTSD from July 24, 1996 to November 11, 1998.

As an additional matter, the record reflects that the veteran 
has contended he is entitled to an earlier effective date for 
his grant of TDIU.  Since a review of the documents assembled 
for the Board's review does not show that this claim was 
adjudicated below, it is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The evidence on file clearly shows that the veteran's 
PTSD has resulted in social and occupational impairment.

3.  The evidence on file, for the period from July 24, 1996 
to November 11, 1998, tends to show that the veteran's PTSD 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, as well as 
the ability to obtain or retain employment.  Further, the 
evidence tends to show that his PTSD resulted in occupational 
and social impairment, with deficiencies in areas such as 
work, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; impaired impulse 
control (such as unprovoked irritability); and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).

4.  The preponderance of the evidence on file, for the period 
from July 24, 1996 to November 11, 1998, is against a finding 
that the veteran's PTSD was manifested by virtual isolation 
in the community, totally incapacitating psychoneurotic 
symptoms, a demonstrable inability to obtain or retain 
employment; or total occupational and social impairment. 
.

CONCLUSION OF LAW

The criteria for a rating of 70 percent for the veteran's 
PTSD, from July 24, 1996 to November 11, 1998, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.131, Diagnostic 
Code 9411 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim.  The RO also advised 
the veteran of the evidence necessary to substantiate his 
claim, including the applicable criteria for a higher 
disability rating.  Further, the RO specifically addressed 
the applicability of the VCAA to the veteran's case by 
correspondence dated in May 2001.  In addition, it does not 
appear that the veteran has identified any pertinent evidence 
that has not been obtained or requested by the RO.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA and its implementing regulations have 
been fulfilled, to include the revised regulatory provisions 
of 38 C.F.R. § 3.159, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case.


Background.  Service connection was granted for PTSD by a May 
1994 rating decision, which assigned a noncompensable (zero 
percent) rating effective July 14, 1993.  The veteran was 
informed of this decision, and did not appeal.

The veteran initiated his current increased rating claim by a 
statement received July 24, 1996.  In this statement, he 
reported, in part, that he had been treated by VA for PTSD; 
that he was unemployed because he could not hold a job; he 
had no sex life, no social life, and had been married a year 
and divorced.  He also identified private treatment from F. 
S., a psychologist (hereinafter, "Dr. S").

The veteran underwent a VA PTSD examination in September 
1996.  At this examination the veteran reported that since he 
left his last place of employment, he had approximately 16 
days of work over a two year period.  He reported that he had 
applied for many jobs without success.  In addition, he had 
been married and divorced after a tempestuous relationship 
with a woman who he described as wanting to "smoke [and] eat 
chocolates."  He reported that he only drank occasionally 
because of low blood sugar.  Further, he denied any use of 
drugs or legal problems.  He reported that he spent his days 
with his cousin who had a metal shop and made metal art.  
Moreover, the veteran complained of fatigue, but reported 
that he had to keep himself tired because "the more energy I 
have, the more thoughts I have."  He reported that he did 
not like being around people, and shunned any intimacy 
whatsoever.  Also, he had nightmares with traumatic themes, 
decreased sleep (ranging from 1 to 3 hours), decreased sex 
drive, and anhedonia.

On examination, the examiner noted that the veteran presented 
as dressed in a light blue T-shirt and jeans, and wore a 
headband over shoulder length hair.  The examiner stated that 
the veteran's activities of daily living were okay, but he 
looked drawn and tired.  It was noted that this was 
accentuated by several days beard growth.  Further, it was 
noted that the veteran tended to be somewhat circumferential, 
and went to great lengths to describe the efforts he made to 
maintain emotional distance between himself and others.  
Additionally, he had periodic homicidal and suicidal 
ideation, but kept it in check, partly through isolation but 
partly through appropriate reality testing.  The veteran was 
also found to be hypervigilant.  However, there was no 
discernable form/content disorder suggestive of an active 
psychotic process.  The examiner indicated that the veteran 
exhibited symptoms suggestive of a schizotypical process 
sometimes observed in patients with severe PTSD.  
Nevertheless, the examiner stated that, at that time, the 
veteran was not a danger to himself or others, and that he 
was competent.  Diagnosis following examination was PTSD, 
chronic, severe.

A separate statement indicated that the veteran's stressors 
were persistently re-experienced by recurrent and intrusive 
distressing recollections of the event; recurrent distressing 
dreams of the event; and intense psychological distress at 
exposure to events that symbolized or resembled an aspect of 
the traumatic event, including anniversaries of the event.  
Further, persistent avoidance of stimuli associated with the 
trauma or numbing of general responsiveness (not present 
before the trauma) was indicated by efforts to avoid thoughts 
or feelings associated with the trauma; efforts to avoid 
activities or situations that aroused recollections of the 
trauma; feeling of detachment or estrangement from others 
(increased emphasis on isolation); and restricted range of 
effect, e.g., unable to have love feelings.  Moreover, 
persistent symptoms of increased arousal (not present before 
the trauma) included difficulty falling or staying asleep, 
hypervigilance, and physiological reactivity upon exposure to 
events that symbolized or resembled an aspect of the 
traumatic event (e.g., a woman who was raped in an elevated 
breaks out in a sweat when entering any elevator) - feelings 
of tremors in his chest.

VA outpatient treatment records on file for 1996 to 1997 note 
treatment for, among other things, PTSD on various occasions.

At the August 1997 personal hearing, the veteran testified 
that he had been treated by Dr. S or over a year, and that 
the most he had seen him was about 3 times in one month, and 
he usually saw him about once a month.  He also received 
medical treatment from the VA.  Additionally, he testified 
that he last worked in 1989 for G.E., and that he had worked 
there for 19 years.  Since 1989, he had tried to get other 
jobs, but his only work had been as a welder for about eight 
days in one year.  Further, he testified that he kept to 
himself.  He went to his uncle's place on occasion, but would 
only stay for about an hour or two.  He also testified he 
currently saw his friend MH about once a month.  Regarding 
his living arrangement, he testified that he lived with his 
mother, that he did not live near anyone, and that the 
nearest neighbor was about 1/4 mile away.  The veteran 
indicated that he experienced nightmares, and had trouble 
sleeping.  MH described how he knew the veteran, and that 
when the veteran lost his job at G.E., he reported that it 
was because they accused him of stealing things which he 
denied.  In addition, MH stated that the veteran had an 
attitude which was very resistant to any kind of authority, 
and described pranks and acts of vandalism the veteran had 
performed while at G.E., including acts directed at his 
supervisor.  MH also described the veteran's former marriage, 
including the fact that the veteran wanted his wife to live 
with him in one of the buses on his property which did not 
have electricity, running water, or toilet facilities.  
Moreover, MH described the veteran as extremely paranoid.  
For example, he tape recorded conversations, including the 
conversations he had with his former spouse during their 
marriage.  MH also noted that the veteran handcuffed his 
former spouse to the bed so she could not get out of the 
trailer.  MH criticized the veteran's appearance, and stated 
that he had no social grace whatsoever and was difficult to 
carry on a conversation with.  

Also on file are statements from Dr. S dated in August 1997.  
Dr. S stated, in part, that he definitely did not believe 
that the veteran was employable at the present time due to 
the combined conditions of chronic PTSD and obsessive-
compulsive disorder.  Further, Dr. S stated that part of this 
conclusion rested on the chronicity of both conditions due to 
the fact they had gone undetected or untreated, and to some 
extent because of the veteran's own poor insight and related 
inability to bring them to the attention of VA.  It was also 
noted that a relative, MH, had taken interest in the 
veteran's case, provided a minimal support system that was of 
some importance in providing focus, and that with additional 
support by expanded benefits from VA, MH assured Dr. S of 
further support to the veteran.  Dr. S noted that MH had 
generously provided transportation for the veteran to attend 
the recently authorized treatment sessions.  In summary, Dr. 
S stated that the veteran's personality presentation and 
behavioral reactions as a result of his multiple diagnosis 
were impaired.  However, the veteran had no behavior problem, 
and he was to be recommended for being forthcoming, sincere, 
and dedicated to treatment.

The record includes various lay statements from the veteran's 
relatives, including his mother, brother, sister, aunt, 
cousin, and his friend TWF.

The veteran underwent VA mental disorders and PTSD 
examinations in October 1997.  At the mental disorders 
examination, it was noted that the veteran had been 
unemployed since 1989 when he was fired from G.E. because of 
testimony (which the veteran contests) that he was taking 
property home in a lunch box (the veteran denied owning the 
lunch box).  It was also noted that the veteran had been 
viewed with disfavor, during his 19 year stint with G.E., as 
defiant of authority, refusing to wear his hair 
conventionally for one thing.  He resorted to sabotage of 
machinery when he felt mistreated by fellow workers or 
management.  Subjective complaints included being bothered by 
"beeping" (tinnitus), irregular sleep patterns, lack of 
things to do all day, philosophical questions ("Who made me 
think of Vietnam when I smelled burning leaves?"), ideas of 
observation ("people look at me - because they see Hate? 
Hurt?"), anxiety with somatic symptoms (abnormal sensations 
in chest and left arm - including some panic attacks [vaguely 
described]).  Further, the veteran apparently stated that 
"Sometimes want to kill everybody, sometimes want to kill 
self," and "Mass murder appeals to me."

Objective findings on the mental disorders examination 
included that the veteran was a jaunty, quite pleasant and 
humorous male wearing very long hair (his trademark and his 
stigma).  It was noted that he was unapologetic when he 
cancels appointment with fee basis with scant notice because 
of "a bad night."  Also, it was noted that he believed 
schools existed so teachers could have work.  Further, he had 
vague or approximate answers to simple questions.  He was 
found to be fully lucid, with no hallucinations or delusions.  
In addition, he had excellent affect.  Nevertheless, he had 
no interest in changing his lifestyle in any way.  He 
admitted that "mass murder appeals to me" but he had no 
weapons.  It was noted that he was phobic of knives.  He also 
feared bad effects from medications that might potentially be 
prescribed for him.  Moreover, he expressed warm feelings 
almost not at all.  He did feel committed to army buddy.  The 
examiner found that the veteran could manage his own 
benefits.  

Based on the foregoing, the examiner diagnosed cannabis 
dependence; alcohol abuse; obsessive-compulsive disorder; 
panic attacks without agoraphobia; and PTSD.  Further, the 
examiner stated that the veteran's traits were schizoid, 
paranoid, antisocial ("Sociopathic" would be a better 
term), and avoidant.  The veteran's stressors included 
limited support system.  Moreover, the examiner indicated 
that the veteran's overall global assessment of functioning 
(GAF) score was 55, while the score regarding PTSD was 68.  
It is noted that GAF scores of 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores of 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household) but generally functioning pretty well, has some 
meaningful interpersonal relations.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).

The VA PTSD examination report, completed by the same 
physician who completed the mental disorders report, noted 
that the veteran and his brother (written statement) 
indicated that the veteran emerged from the military service 
a changed person.  For example, substance abuse had started 
in the military, and the veteran was no longer happy-go-
lucky.  Of course, before entering active duty the veteran 
had been an unmotivated student with average or below average 
grades - "I hated school."  Additionally, the veteran 
believed his 19 months of active duty were of no redeeming 
value - all a political mistake.  It was noted that the 
veteran did not marry until after his firing from G.E., when 
he was about 42.  This one-year marriage was another mistake 
- "She lied about everything.  I couldn't talk to her."  He 
reported that he handcuffed his wife to her bed, and that he 
had not dated since the marriage ended.  His obsessive-
compulsive disorder symptoms were found to be prominent, but 
not very bothersome - generally soothing, in fact.  
Nevertheless, it was noted that he did hoard things, and had 
12 old buses crammed full of "stuff."  Also, his panic 
attacks, which were loosely defined by the veteran, had 
produced physical symptoms and trips to the emergency room.  
The examiner commented that the veteran's daily marijuana and 
alcohol use might contribute to "amotivational syndrome."  
The veteran's lifestyle was also found to be very dull - he 
watched TV in his room, visited welding shop and veterans 
club.  It was noted that he had little socialization and 
preferred it that way.  It was further noted that he was 
employed at G.E. for 19 years, until 1989, and that he had 
been unemployed for 8 years.

The examiner's opinion regarding the interaction of the 
veteran's various disorders was that PTSD was a relatively 
minor part of the veteran's life while he was productive.  
Further, he commented that the personality disorders and 
substance abuse had been factors for a long time.  Regarding 
whether the PTSD produced the other disorders, the examiner 
noted that it had been shown that substance abuse increased 
the liability to PTSD, and that this was probably true here.  
Still, to some extent, stress in combat must interact with 
certain personality disorders, and PTSD symptoms.  In 
addition, the examiner commented that the veteran's social 
and vocational adaptability was currently very low.  The 
examiner stated that, probably, the veteran's disability 
benefits "enable" his lifestyle.  However, it was noted 
that therapist's records, if they painted a different 
picture, should be given substantial weight.  The examiner 
also commented that, ideally, the veteran should have a 
sheltered workshop experience to test adaptive capacity and 
to get rehab moving, but the veteran showed little interest.  
Moreover, the examiner reiterated his diagnoses of cannabis 
dependence; alcohol abuse; obsessive-compulsive disorder; 
panic attacks without agoraphobia; and PTSD.

The PTSD examination report also stated that the veteran had 
experienced a traumatic event that was outside the range of 
usual human experience that would be markedly distressing to 
almost anyone.  Further, it was stated that this traumatic 
event was persistently re-experienced in at least one of the 
following ways: 1) recurrent and intrusive distressing 
recollections of the event - everyday; 2) recurrent 
distressing dreams of the event - some refer to Vietnam 
(probably rare) (Associated with panic attack); 3) sudden 
acting or feeling as if traumatic event were recurring 
(includes a sense of reliving the experience, illusions, 
hallucinations, and dissociative [flashback] episodes, even 
those that occurred upon waking or when intoxicated - 
especially with burning smoke, fairly rare; and 4) intense 
psychological distress at exposure to events that symbolize 
or resemble an aspect of the traumatic event, including 
anniversaries of the trauma.  Additionally, the veteran had 
persistent avoidance of stimuli associated with the trauma or 
numbing of general responsiveness (not present before the 
trauma), as indicated by the following: 1) efforts to avoid 
thought of feelings associated with the trauma ; 2) efforts 
to avoid activities or situations that arouse recollections 
of the trauma - avoids guns, animal meat; 3) inability to 
recall an important aspect of the trauma (psychogenic 
amnesia) - generalized memory impairment; 4) markedly 
diminished interest in significant activities - for whatever 
reason has this symptom; 5) feeling of detachment or 
estrangement from others - for whatever reason has this 
symptoms: 6) restricted range of affect, e.g., unable to have 
love feelings - for whatever reason has this symptom; and 7) 
sense of foreshortened future, e.g., does not expect to have 
a career, marriage, or children or a long life - lacks 
ambitions, is cynical, repudiates any optimism.  Finally, it 
was noted that for complex reasons, including all listed 
diagnosis, he had persistent symptoms of increased arousal 
(not present before the trauma) indicated by difficulty 
falling or staying asleep; irritability or outbursts of 
anger; difficulty concentrating; and hypervigilance.

In a May 1998 statement, Dr. S provided Mental Residual 
Functional Capacity Assessment based upon the veteran's 
service-connected PTSD.  He indicated that the following 
abilities had moderately severe impairment: ability to 
understand and remember very short and simple instructions, 
detailed instructions, as well as the ability to carry out 
these types of instructions; the ability to sustain an 
ordinary routine without special supervision; the ability to 
make simple work-related decisions; the ability to ask simple 
questions or request assistance; and the ability to travel in 
unfamiliar places or use public transportation.  This 
document noted that moderately severe was defined as an 
impairment which seriously limited the ability to function.  
Further, Dr. S indicated that the following abilities had 
severe impairment: the ability to maintain attention and 
concentration for extended periods; the ability to perform 
activities within a schedule, maintain regular attendance, 
and be punctual within customary tolerances; the ability to 
work in coordination with or proximity to others without 
being distracted by them; the ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods; the ability to interact appropriately with the 
general public; the ability to accept instructions and 
respond appropriately to criticism from supervisors; the 
ability to get along with co-workers or peers without 
distracting them or exhibiting behavioral extremes; the 
ability to maintain socially appropriate behavior and to 
adhere to basic standards of neatness and cleanliness; the 
ability to respond appropriately to changes in the work 
setting; and the ability to set realistic goals or make plans 
independently of others.  This document defined severe 
impairment as extreme impairment which markedly limited 
ability to function.

Also on file are medical statements from J. K. G. Ph. D., 
(hereinafter, "Dr. G"), dated in October 1998 and January 
1999.  In the October 1998 statement, Dr. G noted that he had 
treated the veteran for his PTSD since August 1998, which 
included individual therapy sessions twice each week as well 
as one or two therapy groups for combat veterans.  Further, 
Dr. G stated that the veteran's PTSD symptomatology included 
alienation, isolation, unprovoked rage, survival guilt, 
hyper-vigilance, sleep disturbances, and intrusive thoughts.  
Dr. G also stated that the veteran "lives on the edge" and 
in the past had self-medicated himself to avoid memories of 
combat.  Moreover, the veteran was extremely socially 
isolated, living with his mother.

The veteran underwent a period of VA hospitalization 
beginning November 12, 1998, for a Stress Residential 
Treatment Program, which lasted into December 1998.  
Diagnoses from this hospitalization included PTSD, chronic, 
severe.
Records from the Social Security Administration (SSA) note 
that the veteran was awarded disability benefits by an August 
1999 decision.  It was noted that the veteran claimed he was 
disabled because of PTSD, and that the medical record showed 
he was disabled at that time.  However, it did not show that 
the condition was disabling as of June 21, 1989, the date the 
veteran alleged.  Based upon the VA medical records, the SSA 
determined that his condition was severe enough to meet SSA 
requirements on September 1, 1993.  Accordingly, the SSA 
established September 1, 1993, as the beginning date for the 
veteran's disability.

The record also reflects that the veteran underwent a new VA 
PTSD examination in March 2000.

At the November 2001 personal hearing, the veteran's 
representative summarized the medical evidence on file.  When 
asked, the veteran testified that he considered his PTSD to 
be severely disabling when he filed for an increased rating 
in 1996.  He testified that he had been unemployed since 
1989, except for one year when he worked for about eight 
days.  In addition, he indicated that he was currently living 
alone.  He testified that he had lived with his mother for a 
long time, then she moved out, and he lived with a friend 
from his helicopter unit until July.  Further, the veteran 
testified that his friend was the only person he got along 
with, and had no idea why.  He also expressed regret over how 
he treats his mother.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for rating PTSD was changed, effective November 
7, 1996, during the pendency of the veteran's claim.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas, supra.  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  

Under the criteria in effect prior to November 7, 1996, 
contained in 38 C.F.R. § 4.132, Diagnostic Code 9411, a 50 
percent evaluation was warranted for considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
was warranted for psychoneurotic disability when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent rating is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the current schedular criteria, effective since 
November 7, 1996, 38 C.F.R. § 4.130, Diagnostic Code 9411 
provides that PTSD is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
evidence on file tends to show that the veteran's PTSD more 
nearly approximated the criteria for a 70 percent rating from 
July 24, 1996 to November 11, 1998, under both the "old" 
and "new" versions of Diagnostic Code 9411.

As noted above, prior to November 7, 1996, Diagnostic Code 
9411 required that a 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Here, the 
evidence shows that the veteran's PTSD resulted in severe 
social and occupational impairment during the period of time 
in question.  For example, the veteran reported at his 
September 1996 VA examination that he did not like being 
around people, and shunned any intimacy whatsoever.  In 
addition, the examiner noted that the veteran went to great 
lengths to describe the efforts he made to maintain emotional 
distance between himself and others.  Moreover, the September 
1996 VA examiner indicated that the veteran exhibited 
symptoms suggestive of a schizotypical process sometimes 
observed in patients with severe PTSD.  (Emphasis added).  
Further, diagnosis following examination was PTSD, chronic, 
severe.  (Emphasis added).  The Board also notes that Dr. S, 
in his May 1998 statement, identified several areas of social 
and occupational impairment attributed to the veteran's PTSD 
which he described as moderately severe or severe.  
Similarly, diagnoses from the November to December 1998 
period of VA hospitalization included PTSD, chronic, severe.  
(Emphasis added).

In addition to the competent medical findings, the Board 
notes that both the veteran and MH described the veteran's 
problems in social and occupational situations at the August 
1997 personal hearing, including the veteran's difficulties 
during his brief marriage.  The evidence also reflects that, 
except for a brief period of a few days, the veteran has not 
worked since 1989 when he was fired from his job at G.E.  
Furthermore, MH at the August 1997, and the veteran at the 
October 1997 VA mental disorders examination, noted that the 
veteran committed acts of vandalism/sabotage while employed 
at G.E.  

With respect to the "new" criteria, effective November 7, 
1996, the Board finds that the evidence tends to show PTSD 
has resulted in occupational and social impairment, with 
deficiencies in areas such as work, family relationships, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; impaired impulse control (such as unprovoked 
irritability); and difficulty in adapting to stressful 
circumstances (including work or a worklike setting).

The VA examinations conducted in September 1996 and October 
1997 document that the veteran experienced periodic homicidal 
and suicidal ideation.  However, the September 1996 VA 
examiner noted that the veteran kept this in check, partly 
through isolation and partly through appropriate reality 
testing.  There was also no discernable form/content disorder 
suggestive of an active psychotic process.  Further, the 
examiner concluded that the veteran was not a danger to 
himself or others.  

Regarding obsessional rituals which interfere with routine 
activities, it was noted at both the August 1997 personal 
hearing and the October 1997 VA PTSD examination that the 
veteran hoarded things that he kept in several buses on his 
property.  Further, both the August 1997 statement from Dr. S 
and the October 1997 VA examinations include diagnoses of 
obsessive compulsive disorder.  Although the October 1997 VA 
examiner provided an opinion as to the interaction of the 
veteran's disorders, he focused primarily upon the veteran 
substance abuse problems.  It does not appear that he clearly 
differentiated the symptoms attributed to the obsessive 
compulsive disorder from the service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is 
not possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected disability.).

Although none of the medical records appear to contain a 
specific finding that the veteran's speech was intermittently 
illogical, obscure, or irrelevant, the September 1996 VA 
examiner did note that the veteran was somewhat 
circumferential.  Further, the September 1997 VA examiner 
noted that the veteran gave vague or approximate answers to 
simple questions.  Also, in his May 1998 statement, Dr. S 
noted that the veteran's PTSD had resulted in moderately 
severe impairment in the ability to ask simple questions or 
request assistance.

The medical evidence reflects that the veteran has impaired 
impulse control, including unprovoked irritability and 
outbursts of anger.  As noted above, both the August 1997 
personal hearing and the October 1997 VA examinations 
detailed the fact that the veteran engaged in acts of 
vandalism/sabotage while employed at G.E.  The October 1997 
PTSD examination report also stated that for complex reasons, 
including all listed diagnosis, the veteran had persistent 
symptoms of increased arousal indicated, in part, by 
irritability or outbursts of anger.  Moreover, Dr. G noted in 
his October 1998 statement that the veteran's PTSD 
symptomatology included unprovoked rage.  Further, as 
mentioned above, both the September 1996 and October 1997 VA 
examinations indicate that the veteran's PTSD is manifested 
by periodic homicidal and suicidal ideation.  Granted, the 
September 1996 VA examiner did state that the veteran was not 
a danger to himself or others.

There is also evidence of neglect of personal appearance and 
hygiene.  At the September 1996 VA examination, it was noted 
that the veteran was dressed in a light blue T-shirt and 
jeans, wore a headband over shoulder length hair, and looked 
drawn and tired which was accentuated by several days beard 
growth.  MH criticized the veteran's appearance at the August 
1997 personal hearing.  Further, in his May 1998 statement, 
Dr. S indicated that the veteran's PTSD had resulted in 
severe impairment in, among other things, the ability to 
maintain socially appropriate behavior and to adhere to basic 
standards of neatness and cleanliness.

The Board notes that there is no specific medical finding 
that the veteran experiences near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively.  Similarly, there was no 
specific finding that his PTSD has resulted in spatial 
disorientation.  Nevertheless, the October 1997 VA examiner 
noted that the veteran reported loosely defined panic 
attacks, and diagnosed panic attacks without agoraphobia.  
The examiner also indicated that for complex reasons, 
including all listed diagnosis, the veteran had persistent 
symptoms of increased arousal indicated, in part, by 
difficulty concentrating.

The Board finds that the evidence reflects that the veteran's 
PTSD has resulted in difficulty in adapting to stressful 
circumstances (including work or a worklike setting).  For 
example, at the August 1997 personal hearing, MH stated that 
the veteran had an attitude which was very resistant to any 
kind of authority.  The October 1997 VA examiner commented 
that, ideally, the veteran should have a sheltered workshop 
experienced to test adaptive capacity and to get rehab 
moving, but the veteran showed little interest.  Similarly, 
it was noted that the veteran had no interest in changing his 
lifestyle in any way.  Additionally, in his May 1998 
statement, Dr. S indicated that the veteran's PTSD had 
resulted in moderately severe impairment in the ability to 
sustain an ordinary routine without special supervision, make 
simple work-related decisions, and travel in unfamiliar 
places or use public transportation.  Dr. S also indicated 
that the PTSD had resulted in severe impairment in the 
veteran's ability to work in coordination with or proximity 
to others without being distracted by them, to complete a 
normal workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods, to interact appropriately with the general public, 
to accept instructions and respond appropriately to criticism 
from supervisors, to get along with coworkers or peers 
without distracting them or exhibiting behavioral extremes, 
and to respond appropriately in the work setting.  

The Board acknowledges that the GAF scores assigned by the 
October 1997 VA examiner indicated that the veteran's overall 
disabilities only resulted in moderate difficulty in social, 
occupational, or school functioning, while the symptoms 
attributed solely to his PTSD resulted in only some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
relationships.  Additionally, the examiner opined that the 
veteran's PTSD was a relatively minor part of the veteran's 
life while he was productive.  Nevertheless, the examiner 
also commented that the veteran's social and vocational 
adaptability was very low.  The examiner further stated that 
the veteran's traits were schizoid, paranoid, 
antisocial/sociopathic, and avoidant.  Moreover, the examiner 
noted that the veteran's PTSD had resulted in markedly 
diminished interest in significant activities; feeling of 
detachment or estrangement from others; restricted range of 
effect, e.g., unable to have love feelings.  Similarly, the 
September 1996 VA examiner noted that the veteran's PTSD had 
resulted in restricted range of effect, e.g., unable to have 
love feelings.  Also, Dr. G noted in his October 1998 
statement that the veteran's PTSD symptomatology included 
alienation and isolation.

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that his PTSD more nearly approximated the 
criteria for a 70 percent rating under the applicable rating 
criteria in effect prior to and since November 7, 1996.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  Hence, a rating of 70 percent, 
for the period from July 24, 1996 to November 11, 1998, is 
warranted.  

The Board finds that medical evidence does not support a 
finding that the veteran's PTSD warrants a rating in excess 
of 70 percent for the period from July 24, 1996 to November 
11, 1998.  A thorough review of the evidence on file does not 
show that his PTSD resulted in the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or that there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or that the veteran was demonstrably unable 
to obtain or retain employment.  Moreover, the evidence does 
not show that the veteran's PTSD was manifest by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a rating of no more than 70 percent 
for the period from July 24, 1996 to November 11, 1998.









ORDER

Entitlement to a rating of 70 percent, for the period from 
July 24, 1996 to November 11, 1998, is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

